688 N.E.2d 309 (1997)
175 Ill. 2d 527
227 Ill. Dec. 828
John P. HOLDEN, Respondent,
v.
ROCKFORD MEMORIAL HOSPITAL, Petitioner.
No. 83188.
Supreme Court of Illinois.
December 3, 1997.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the judgment of the Appellate Court, Second District, in case No. 2-96-0784, 287 Ill.App.3d 320, 222 Ill. Dec. 730, 678 N.E.2d 342 is VACATED. The Appellate Court, Second District, is directed to reconsider its judgment in light of Berlin v. Sarah Bush Lincoln Health Center, (1997), 179 Ill. 2d 1, 227 Ill. Dec. 769, 688 N.E.2d 106.